Citation Nr: 1341517	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes, lumbar spine, status post lumbar laminectomy with instrumentation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 through August 1988, to include service in Vietnam from January 1968 through February 1969, during which time he was decorated for valor in combat with the enemy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the May 2007 rating decision, among other issues, the RO denied service connection for degenerative changes of the lumbar spine, status post lumbar laminectomy with instrumentation.  In the August 2008 rating decision, the RO also denied the Veteran's claim for a TDIU.  The Veteran has perfected a timely appeal of these decisions, with respect to each of the aforementioned issues.

In his January 2010 VA Form 9 substantive appeal, the Veteran requested that a Travel Board hearing be scheduled in this matter.  Per the Veteran's request, a Travel Board hearing was scheduled to take place in February 2013 at the St. Petersburg RO.  Notice to that effect was mailed to the Veteran in January 2013.  Prior to the hearing, however, the Veteran notified VA that he wished to cancel the scheduled hearing.  Neither he nor his representative has made a renewed request for a hearing.

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with degenerative changes in the lumbar spine with associated neurological manifestations in his left lower extremity which have been shown to be related to shrapnel injuries sustained during his active duty service.

CONCLUSION OF LAW

The criteria for service connection for degenerative changes, lumbar spine, status post lumbar laminectomy with instrumentation, have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In regard to the issue of the Veteran's entitlement to service connection for degenerative changes, lumbar spine, status post lumbar laminectomy with instrumentation, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable actions taken below as to that issue, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the service personnel records and service treatment records show that the Veteran sustained shrapnel injuries to his low back during combat in Vietnam in 1968.  The post-service records show that he began receiving treatment for low back problems in 1994, approximately 26 years after his shrapnel injuries and six years after his separation from service.  Despite this long period without documented post-service treatment related to his low back, the post-service records show that the Veteran persistently and credibly reported to that he had been having back problems since his 1968 shrapnel injuries.

The post-service treatment records show further that the Veteran sustained L5-S1 disc herniation that was initially discovered by x-rays and MRI studies performed in 1997 at Mary Washington Hospital.  In addition to these findings of degeneration, the studies also showed that a foreign metallic body (presumably shrapnel from the Veteran's in-service injury) was retained and located at the spinous process of the L2 vertebra.

Subsequently, during treatment received primarily at the Virginia Spine Institute from 1999 through the present, the Veteran continued to report ongoing low back pain with radiation into his left lower extremity and diminished thoracolumbar motion.  Repeated radiological studies performed from 1999 through 2000 continued to indicate degeneration and disc herniation at L5-S1.  This condition was subsequently treated via repeated epidural steroid injections and an August 2000 spine surgery.  Subsequent to the surgery, the Veteran developed degenerative changes at other areas of his lumbar spine, to include at L2-3 and L3-4.  Further spine surgeries to correct these problems were performed in October 2002 and December 2003.  Since that time, the Veteran has had ongoing low back pain, decreased thoracolumbar motion, and associated neurological symptoms in his left lower extremity.  These symptoms have been managed primarily by medications including Methadone.

In a January 2006 letter, the Veteran's spine surgeon, Dr. T.C.S., opined that the Veteran's back problems were the result of his in-service shrapnel injuries; in particular, the piece a of shrapnel that had been "embedded" in the Veteran's spine.  In March 2013, Dr. T.C.S. provided an addendum that had been prepared in conjunction with a review of the Veteran's in-service and post-service treatment records.  Based upon review of the evidence, Dr. T.C.S. reiterated that the Veteran's back problems are due to his in-service shrapnel injuries.

VA examinations of the Veteran's spine were performed in April 2007 and June 2008.  The April 2007 VA examiner noted a medical history that is essentially consistent with that noted above, but opined that most of the Veteran's back issues appeared to begin in 1997.  Regarding the Veteran's in-service medical history, the examiner noted that the Veteran's service treatment records were remarkable for one instance of low back strain in 1984 and x-rays that were interpreted as showing spina bifida occulta.  Based upon these findings, and apparently based upon the amount of time that had passed from the Veteran's separation from service and the perceived onset of most of his back issues in 1997, the examiner concluded that it is less likely than not that the Veteran's current back problems was caused by or related to his active duty service.  Nonetheless, the Board notes that the examiner does not discuss or address the significance of the Veteran's lay assertions that he experienced continuous back problems since 1968, the positive opinion provided by Dr. T.C.S. in January 2006, or the theory that the Veteran's back problems were the result of shrapnel that had been embedded in his spine since his active duty service.  For this reason, the April 2007 opinion is insufficient.

During the June 2008 VA examination, the examiner diagnosed residuals of lumbar laminectomy with instrumentation at L4-5 and L5-S1.  Concerning the cause of the Veteran's back disorder, the examiner stated that it would be mere speculation to state the cause of the Veteran's low back disorder; however, did not provide any further discussion or rationale as to why such an opinion would be speculative.  In the absence of such an explanation, it remains unclear as to whether the examiner invoked the phrase "without resort to mere speculation" merely as a substitute for full consideration of all pertinent and available medical facts.  For this reason, the June 2008 VA opinion is also deficient.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).

In view of the foregoing, and as the positive opinions expressed by Dr. T.C.S. appear to be supported by adequate rationale that is based upon a complete and accurate understanding of the Veteran's medical history, the Board finds that the evidence does not require a remand to seek an addendum opinion by either the April 2007 or June 2008 VA examiner to address the deficiencies noted above.  Rather, the Board is inclined to assign greater probative weight to Dr. T.C.S.'s favorable nexus opinion.

As the weight of the evidence shows that the degenerative spine conditions and associated neurological manifestations in the Veteran's left lower extremity are related to the Veteran's in-service shrapnel injuries, the Veteran is entitled to service connection for degenerative changes, lumbar spine, status post lumbar laminectomy with instrumentation.  To that extent, this appeal is granted.


ORDER

Service connection for degenerative changes, lumbar spine, status post lumbar laminectomy with instrumentation is granted.


REMAND

The Veteran is also seeking TDIU.  Relevant to this claim, private insurance records and records obtained from the Social Security Administration indicate that the Veteran has been disabled from employment since January 2006, due to a combination of his low back disorder and an "anxiety-related disorder."  In a January 2006 record, Dr. T.C.S. opined that the Veteran had been disabled from employment since December 2005 due to functional loss related to his back and associated neurological problems.  Hence, the evidence appears to suggest that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

By virtue of the Board's decision above, service connection is in effect for the Veteran for a low back disorder.  The Board also notes that service connection was also previously in effect for the Veteran for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; residuals of left total knee replacement, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; left eye inferior peripheral retinal hole, rated as noncompensable; residuals of a shell fragment wound of the left posterior chest wall, rated as noncompensable; residual shrapnel scar on the low back, rated as noncompensable; residuals of an abrasion of the cornea of the right eye, rated as noncompensable; right ear hearing loss, rated as noncompensable; and residuals of a nose fracture, also rated as noncompensable.  In view of the foregoing, and despite the fact that the Veteran's newly service-connected low back disability has yet to be assigned an initial disability rating, the Veteran meets the threshold regulatory disability rating requirements for a TDIU.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Despite the foregoing, the Veteran has yet to be afforded a VA examination to determine whether any of the aforementioned service-connected disabilities, acting either alone or in conjunction with other service-connected disabilities, renders the Veteran unable to secure or follow a substantially gainful occupation.  The Veteran should be afforded such an examination at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for any of his service-connected disabilities since March 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination to determine whether his service-connected disabilities render him unable to secure or follow substantially gainful employment.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for any of his service-connected disabilities since March 2013.

2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development action has been performed to the extent possible, the Veteran should be afforded a VA examination, with an appropriate examiner(s), to determine whether any of his service-connected disabilities, acting either alone or in conjunction with other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected disabilities discuss the impact of such manifestations on the Veteran's occupational and daily functioning.  The examiner should also provide an opinion as to whether any of the Veteran's service-connected disabilities, either alone or in conjunction with the Veteran's other service-connected disabilities, render him unable to secure or follow substantially gainful employment.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to either of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the claim for a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


